Exhibit LINCOLN NATIONAL CORPORATION Indemnification Agreement This Indemnification Agreement (“Agreement”) is made as of November 5, 2008, by and between LINCOLN NATIONAL CORPORATION, a corporation organized under the laws of the State of Indiana (the “Corporation”), and (“Indemnitee”). RECITALS WHEREAS, highly competent persons have become more reluctant to serve for-profit corporations as directors or officers or in other capacities unless they are provided with adequate protection through insurance or adequate indemnification against inordinate risks of claims and actions against them arising out of their service to and activities on behalf of the corporation; WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined that, in order to attract and retain qualified individuals to serve as members of the Board and/or officers of the Corporation and/or its Subsidiaries (as defined in Section 2), the Corporation will attempt to maintain on an ongoing basis, at its sole expense, liability insurance to protect persons serving the Corporation and its subsidiaries from certain liabilities. Although the furnishing of such insurance has been a customary and widespread practice among United States based corporations and other business enterprises, the Corporation believes that, given current market conditions and trends, such insurance may be available to it in the future only at higher premiums and with more exclusions. At the same time, directors and/or officers are being increasingly subjected to expensive and time-consuming litigation relating to the business and affairs of corporations.The Corporation recognizes that the cost of defending and otherwise participating in such litigation can be far greater than the financial benefits of serving as a director and/or officer; WHEREAS, the indemnification sections of the Corporation’s Restated Articles of Incorporation, Amended and Restated Bylaws and the Indiana Business Corporation Law (the “IBCL”), when read together, provide that the indemnification provisions set forth in those documents need not be exclusive and thus contemplate that agreements may be entered into between the Corporation and members of its Board with respect to indemnification; WHEREAS, the uncertainties relating to insurance have increased the difficulty of attracting and retaining directors and officers; WHEREAS, the Board has determined that the increased difficulty in attracting and retaining directors and officers is detrimental to the best interests of the Corporation and its constituencies; WHEREAS, it is reasonable, prudent and necessary for the Corporation contractually to obligate itself to indemnify, and to pay expenses on behalf of directors and officers to the fullest extent permitted by applicable law so that they will serve or continue to serve the Corporation free from undue concern that they will not be so indemnified; WHEREAS, this Agreement is in furtherance of the Corporation’s Restated Articles of Incorporation, Amended and Restated Bylaws and any resolutions adopted pursuant thereto, and the IBCL, and shall not be deemed a substitute therefor, nor to diminish or abrogate any rights of Indemnitee thereunder; WHEREAS, the Corporation has entered into this Agreement and assumed the obligations imposed on it hereby in order to induce Indemnitee to serve or continue to serve as a director and/or officer of the Corporation, and the Corporation acknowledges that Indemnitee is relying upon this Agreement in serving as a director and/or officer of the Corporation; and WHEREAS, Indemnitee is willing to serve, continue to serve and to consider additional service for or on behalf of the Corporation on the condition that he or she be so indemnified; NOW, THEREFORE, in consideration of the promises and the covenants contained herein, the Corporation and Indemnitee do hereby covenant and agree as follows: 1.Services to the Corporation.Indemnitee will serve or continue to serve the Corporation and its Subsidiaries for so long as Indemnitee is duly elected or appointed or until Indemnitee tenders his or her resignation or otherwise ceases to be a director and/or officer. 2.Definitions.As used in this Agreement: (a)A “Change in Control” shall be as defined in the Corporation’s Executive Severance
